        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 1 of 10



Lawrence E. Henke
David L. Vicevich
Vicevich Law
524 E. Park Street, Ste. B
Butte, MT 59701
Telephone: (406) 782-1111
Fax No.: (406) 782-4000
larry@vicevichlaw.com
dave@vicevichlaw.com
State Bar of MT No. 42337024/4791

Attorneys for Plaintiff Matthew Egloff

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE STATE OF MONTANA
                            BUTTE DIVISION

MATTHEW EGLOFF                            )
                                          )      Cause No. _________________
                                                            CV-21-50-BU-BMM
              Plaintiff,                  )
                                          )      COMPLAINT AND PETITION
       vs.                                )      FOR EMPLOYER TO
                                          )      SHOW CAUSE FOR
MONTANA TECHNICAL                         )      NON-EMPLOYMENT
UNIVERSITY,                               )
                                          )
                     Defendant.           )
                                          )
       COMES NOW the Plaintiff, Matthew Egloff, by and through his counsel,

Lawrence E. Henke, and for his Complaint against Defendant, asserts and alleges

as follows:

                                      Introduction

       This is a suit disputing the employer’s decision to not hire Plaintiff who was

entitled to, but not given, the statutory preferences based on his Veteran and Disabled


COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 1
        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 2 of 10



Persons status. The predicate request for the employer’s explanation has been met;

the Petition is filed within 90 days of the notification of non-employment.

       Pursuant to M.C.A. § 39-29-104(3)(a), the Court shall, at a time not less than

five (5) days or more than ten (10) days after the Petition was filed, order the

Employer to appear and show cause why the applicant (Plaintiff) was not hired for

the position.

                                           I.
                                         Parties

1.     Plaintiff Matthew Egloff (“Egloff”) is and was a resident of Silver Bow

County, MT, at all times pertinent hereto.

2.     Defendant Montana Technical University (“MTU”) is a public university

located at 1300 W. Park Ave., Butte, MT, 59701.

                                         II.
                                Venue and Jurisdiction

3.     Venue is proper in Federal District Court, Butte Division, pursuant to 28

U.S.C. § 1391(b)(2).

4.     This Court has jurisdiction over the matter pursuant to 28 U.S.C. § 1331.

                                       III.
                               Summary of the Dispute

5.     This suit is limited in scope and nature to a specific statutory veterans’ benefit

to which the Plaintiff is entitled, and one which the Defendant denied. MTU is a

federal contractor, and pursuant to 38 U.S.C. § 4212 and 29 USC § 793 is required

COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 2
        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 3 of 10



to comply with the Vietnam Era Veterans’ Readjustment Assistance Act and the

Rehabilitation Act of 1973. MTU is a public employer in the State of Montana, and

pursuant to M.C.A. §§ 39-29-103 and 39-30-201, is required to comply with State

Veterans’ Preference policy and State Persons with Disabilities preference,

respectively, as well as federal preference statutes.

6.     Matt Egloff is a disabled veteran; he applied for the position of Mechanical

Engineer, Assistant Professor at MTU. Egloff, at the time of application, had

provided notice of preference based on his disabled and veteran status as part of the

application process pursuant to 38 U.S.C. § 4212 and 29 USC § 793, as well as

M.C.A. §§ 39-29-103 and 39-30-206.

7.     In violation of the above referenced statutory requirements, MTU did not

utilize Mr. Egloff’s veterans’ and/or his disabilities preferences. MTU denied him

an interview and it filled the position without providing Mr. Egloff with the required

veterans’ or persons with disabilities preference.

                                         IV.
                                 Factual Background

8.     Mr. Egloff is employed by MTU in an “Instructor III” position; the position

of an Associate Professor is a promotion from Instructor III.

9.     Egloff has fifteen (15) years of full-time teaching experience, having taught

twenty-three (23) different courses from the freshman to graduate level, and has

developed three (3) unique courses for the university.

COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 3
             Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 4 of 10



10.        Egloff has over fifteen (15) years of publication in research magazines, as well

as over twelve (12) years in experience in the private sector.

11.        Egloff is a licensed, professional engineer.

12.        Egloff is a disabled veteran under M.C.A. § 39-29-101(2)(a), making him

eligible for Veterans’ preference in the State of Montana. MTU has been notified of

this status via Mr. Egloff’s “cyberbear” employment record, shown below.




13.        Egloff is a person with a disability under M.C.A. § 39-29-101 and § 39-30-

202.

14.        MTU has been notified of this status via the “Cyber Bear”1 employment

record, shown above.

15.        MTU is a public employer in the State of Montana, making it subject to

M.C.A. § 39-29-101, et. seq and § 39-30-201, et. seq.

16.         MTU failed to properly apply veterans’ preference and/or disabled persons’

preference to Mr. Egloff’s application for a position as an Associate Professor, in

violation of State statute.


1
    “Cyber Bear” is the system utilized by MTU for employee records.


COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 4
        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 5 of 10



17.    MTU is also the receiver of federal contracts that amount to over $100,000.00.

18.    Per 38 U.S.C. § 4212 and 29 USC § 793, this requires MTU to abide by both

the Vietnam Era Veterans’ Readjustment Assistance Act and the Rehabilitation Act

of 1973.

19.    Mr. Egloff qualifies for preference under both Acts and has notified MTU of

this status that qualifies him for both preferences.

20.    MTU failed to properly apply veterans’ preference and/or disabled persons’

preference to Mr. Egloff, in violation of federal law.

21.    Due to MTU’s failure, Egloff did not receive the required preference in hiring

as a veteran and/or disabled person, and therefore was not promoted to a position for

which he was qualified.

                                           V.
                                         Claims

                                 Count 1:
 VIOLATION OF M.C.A. § 39-29-101 ET. SEQ. - MONTANA TECHNICAL UNIVERSITY
    BREACH IN DUTY TO ABIDE BY STATE REQUIRED VETERANS’ PREFERENCE
                IN VIOLATION OF MONTANA STATE STATUTE.

22.    Plaintiff realleges paragraphs 1-21 above as though fully set forth herein.

23.    As a State employer, MTU has a statutorily required duty to provide veterans’

preference to hiring decisions.

24.    MTU, after being notified of Mr. Egloff’s status as a veteran who is owed

preference in hiring, failed to apply the required preference.


COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 5
        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 6 of 10



25.    MTU knowingly and willfully failed to comply with the State requirement to

provide veterans’ preference to hiring decisions, causing harm to Mr. Egloff.

26.    Due to MTU’s failure to comply, Mr. Egloff has suffered lost wages.

27.    Due to MTU’s failure to comply, Mr. Egloff was wrongfully denied a

promotion to Associate Professor, suffering damages to his career development.

                                 Count 2:
 VIOLATION OF M.C.A. § 39-30-201 ET. SEQ -- MONTANA TECHNICAL UNIVERSITY
  BREACH IN DUTY TO ABIDE BY STATE REQUIRED PERSONS WITH DISABILITIES
          PREFERENCE IN VIOLATION OF MONTANA STATE STATUTE.

28.    Plaintiff realleges paragraphs 1-27 above as though fully set forth herein.

29.    As a State employer, MTU has a statutorily required duty to provide

preference to persons with disabilities in hiring decisions.

30.    MTU, after being notified of Mr. Egloff’s status as a person with a disability

who is owed preference in hiring, failed to apply the required preference.

31.    MTU knowingly and willfully failed to comply with the State requirement to

provide preference to persons with disabilities in hiring decisions, causing harm to

Mr. Egloff.

32.    Due to MTU’s failure to comply, Mr. Egloff has suffered lost wages.

33.    Due to MTU’s failure to comply, Mr. Egloff was wrongfully denied a

promotion to Associate Professor, suffering damages to his career development.




COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 6
          Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 7 of 10



                                      Count 3:
          VIOLATION OF 38 U.S.C. § 4212 -- MONTANA TECHNICAL UNIVERSITY
                 BREACH IN DUTY TO ABIDE BY REQUIRED VETERANS’
                  PREFERENCE IN VIOLATION OF FEDERAL STATUTE.

34.    Plaintiff realleges paragraphs 1-33 above as though fully set forth herein.

35.    As a federal contractor, MTU has a federally required duty to provide

preference to disabled persons hiring decisions.

36.    MTU, after being notified of Mr. Egloff’s status as a veteran who is owed

preference in hiring, failed to apply the required preference.

37.    MTU knowingly and willfully failed to comply with the federal requirement

to provide preference to disabled persons in hiring decisions, causing harm to Mr.

Egloff.

38.    Due to MTU’s failure to comply, Mr. Egloff has suffered lost wages.

39.    Due to MTU’s failure to comply, Mr. Egloff was wrongfully denied a

promotion to Associate Professor, suffering damages to his career development.

                                  Count 4:
       VIOLATION OF 29 U.S.C. § 793 -- MONTANA TECHNICAL UNIVERSITY
       BREACH IN DUTY TO ABIDE BY REQUIRED PERSONS WITH DISABILITIES
               PREFERENCE IN VIOLATION OF FEDERAL STATUTE.

40.    Plaintiff realleges paragraphs 1-39 above as though fully set forth herein.

41.    As a federal contractor, MTU has a federally required duty to provide

preference to persons with disabilities in hiring decisions.




COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 7
        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 8 of 10



42.    MTU, after being notified of Mr. Egloff’s status as a person with a disability

who is owed preference in hiring, failed to apply the required preference.

43.    MTU knowingly and willfully failed to comply with the federal requirement

to provide preference to persons with a disability in hiring decisions, causing harm

to Mr. Egloff.

44.    Due to MTU’s failure to comply, Mr. Egloff has suffered lost wages.

45.    Due to MTU’s failure to comply, Mr. Egloff was wrongfully denied a

promotion to Associate Professor, suffering damages to his career development.

                                          VI.
                                        Damages

46.    Plaintiff realleges paragraphs 1-45 as though set forth herein.

47.    As alleged in each count, Plaintiff has suffered damages due to lost wages in

an amount not yet fully realized and to be determined at trial, as well as damages to

career opportunities and advancement.

48.    As alleged above, MTU acted with actual malice and/or actual fraud in denying

Mr. Egloff his veterans’ preference under both state and federal law, entitling the Mr.

Egloff to punitive damages under M.C.A. § 27-1-220.

49.    As alleged above, MTU acted with actual malice and/or actual fraud in denying

Mr. Egloff his disabled persons’ preference under both state and federal law, entitling

the Mr. Egloff to punitive damages under M.C.A. § 27-1-220.



COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 8
        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 9 of 10



50.    Based on the allegations and statutory violations, Mr. Egloff is entitled to

recover his reasonable attorney’s fees and costs.

                                         VII.
                                   Prayer for Relief

WHEREFORE, Plaintiff prays for the following relief:

          a. An order requiring Mr. Egloff to be granted the position of Associate

              Professor, with requisite back pay, or

          b. An award of economic damages (backpay) incurred due to MTU’s

              failure to abide by State Veterans’ Preference requirements, as well as

              an increase in pay to the level of Associate Professor.

          c. An award of economic damages (backpay) incurred due to MTU’s

              failure to abide by persons with disabilities preference required by

              State statute as well as an increase in pay to the level of Associate

              Professor.

          d. An award of economic damages (backpay) incurred due to MTU’s

              failure to abide by federal Veterans’ Preference requirements, as well

              as an increase in pay to the level of Associate Professor.

          e. An award of economic damages (backpay) incurred due to MTU’s

              failure to abide by federal persons with disabilities preference, as well

              as an increase in pay to the level of Associate Professor.

          f. An award of attorney fees and costs as allowed by law, and

COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 9
        Case 2:21-cv-00050-BMM Document 1 Filed 06/09/21 Page 10 of 10



          g. For any other relief the Court deems just under the circumstances

DATED: 9th day of June, 2021

                                          /s/ Lawrence E. Henke_______________
                                          LAWRENCE E. HENKE
                                          Attorney for Plaintiff




COMPLAINT AND PETITION FOR EMPLOYER TO SHOW CAUSE FOR NON-EMPLOYMENT -- PAGE 10
